 

EXHIBIT 10.24

 

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

 

This AGREEMENT, dated as of March 2, 2015 (the “Amendment”), between Overseas
Shipholding Group, Inc. (the “Company”) and Adewale O. Oshodi (the “Executive”).

 

WHEREAS, the Company and the Executive have entered into an employment
agreement, dated September 29, 2014 (the “Employment Agreement”).

 

WHEREAS, the Company and the Executive wish to amend the Employment Agreement in
accordance with Section 13(c) thereof.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:

 

1.             Section 1(a) of the Employment Agreement is hereby deleted in its
entirety and is replaced with the following:

 

The Company hereby agrees to employ the Executive as Vice President and
Controller, and the Executive hereby accepts such position and agrees to serve
the Company in such capacity during the Term, as defined in Section 2 hereof.
The Executive shall have such duties and responsibilities as may be assigned by
the Company from time to time in accordance with the terms hereof. The Executive
shall be subject to, and shall act in accordance with, all lawful instructions
and directions of the CEO, CFO, and Board of Directors of the Company (the
“Board”) and all policies and rules of the Company applicable to executive
officers. The Executive shall report to the CFO.

 

2.             Section 2 of the Employment Agreement is hereby deleted in its
entirety and is replaced with the following:

 

The Executive shall serve as Vice President and Controller commencing on
September 29, 2014 (the “Effective Date”) and shall continue until terminated
(such period, the “Term”) upon his “Separation from Service” with the Company in
connection with any of the events described in Section 4 hereof.

 

3.             Section 4(e) of the Employment Agreement is hereby deleted in its
entirety and is replaced with the following:

 

 

 

 

The Executive may terminate his employment and separate from service with the
Company for Good Reason. For purposes of this Agreement, the term “Good Reason”
shall mean, when used in connection with the Executive’s Separation from Service
with the Company, unless the Executive shall have consented in writing thereto,
(i) a material diminution in the Executive’s Base Salary and Target Bonus
percentage, (ii) change in title as Vice President and Controller, (iii) a
relocation of the New York office more than 50 miles from its existing location
or the Executive’s current residence, or (iv) any other action or inaction that
constitutes a material breach of this Agreement by the Company; provided, in
each case, that within thirty (30) days following the initial occurrence of any
of the events set forth herein, the Executive shall have delivered written
notice to the Company of his intention to terminate his employment for Good
Reason, which notice specifies in reasonable detail the circumstances claimed to
give rise to the Executive’s right to terminate employment for Good Reason, the
Company shall not have cured such circumstances within thirty (30) days
following the Company’s receipt of such notice, and the Executive’s Separation
from Service with the Company shall have occurred within seventy (70) days
following the initial occurrence of the applicable event.

 

4.            The terms and conditions of the Employment Agreement, as amended
by this Amendment, shall remain in full force and effect.

 

5.            This Amendment may be executed in any number of counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.

 

* * * * *

 

2

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment to the Employment
Agreement as of the date first written above.

 

  Adewale O. Oshodi       /s/Adewale O. Oshodi       Overseas Shipholding Group,
Inc.       /s/Ian T. Blackley   Name: Ian T. Blackley           Title: President
and Chief Executive Officer

 

3

